IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44884

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 578
                                                 )
       Plaintiff-Respondent,                     )   Filed: September 11, 2017
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
JEREMY KELLY HOYLE,                              )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Jeremy Kelly Hoyle pled guilty to robbery. Idaho Code §§ 18-6501, 18-6503, 18-112A.
The district court sentenced Hoyle to a unified sentence of ten years with two years determinate.
Hoyle filed an Idaho Criminal Rule 35 motion for a reduction of sentence, which the district
court denied. Hoyle appeals asserting that the district court abused its discretion by executing his
sentence and declining to grant him probation in light of the additional information he presented
with this Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In

                                                 1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Hoyle’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Hoyle’s Rule
35 motion is affirmed.




                                              2